  Case 18-16957       Doc 67   Filed 01/19/21 Entered 01/20/21 08:11:53             Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     18-16957
REGINALD WEATHERSBY                          )
                                             )               Chapter: 13
                                             )
                                                             Honorable A. Benjamin Goldgar
                                             )
                                             )
               Debtor(s)                     )

                       ORDER GRANTING MOTION TO MODIFY PLAN

       THIS CASE COMING before this court for Debtor's Motion to Amend Chapter 13 Plan to
Defer Default, due notice having been given, and this court being fully advised in the premises, IT IS
HEREBY ORDERED:

  1. Debtor's motion is granted.

  2. The default in plan payments is deferred to the end of the plan term.

  3. The plan term is extended to 65 months under 11 U.S.C. § 1329(d)(2) and the CARES Act.




                                                          Enter:


                                                                   Honorable A. Benjamin Goldgar
Dated: January 19, 2021                                            United States Bankruptcy Judge

 Prepared by:
 Matthew C. Baysinger
 Attorney for the Debtor
 Law Offices of Matthew Baysinger
 747 E. Boughton Road, Suite 219,
 Bolingbrook, IL 60440
 (630) 874-3431 Phone
 (630) 874-1230 Fax
